IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-30339
                           Summary Calendar


RONALD WILLIAMS

                  Petitioner - Appellant

     v.

BURL CAIN, Warden, Louisiana State Penitentiary,

                  Respondent - Appellee

                       --------------------
          Appeals from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 97-CV-3864-C
                       --------------------
                         January 15, 2002
Before KING, Chief Judge, and DAVIS and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM:*

     Ronald Williams, Louisiana prisoner # 100849, appeals the

district court’s application of the procedural default doctrine

and the court’s refusal to review several of Williams’ 28 U.S.C.

§ 2254 claims.    The district court determined that Williams’

claims of 1) discrimination in the selection of the grand jury

foreperson, 2) an unconstitutional reasonable-doubt instruction

under Cage v. Louisiana, 498 U.S. 39 (1990), 3) improper

prosecutorial comments affecting the fairness of Williams’ trial,

and 4) discrimination with the selection of the petit jury under


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-30339
                                -2-

Batson v. Kentucky, 476 U.S. 89 (1986), had been denied by the

state habeas courts based on Williams’ failure to raise a

contemporaneous objection to each of these issues in the trial

court.   A certificate of appealability was granted on whether the

district court erred in applying the procedural default doctrine

to these claims.

     Federal habeas review of a claim is procedurally barred if

the last state court to consider the claim “clearly and

expressly” based its denial of relief on an “independent and

adequate” state procedural rule.   Glover v. Cain, 128 F.3d 900,

902, (5th Cir. 1997); see Bledsue v. Johnson, 188 F.3d at 250,

254 (5th Cir. 1999).   Even if Williams’ failure to raise a

contemporaneous objection with respect to the above listed habeas

claims would have barred review of the claims in state court,

“the mere existence of a procedural default does not deprive

federal courts of jurisdiction.”   Bledsue, 188 F.3d at 250, 256

(5th Cir. 1999) (citation omitted).   To prohibit federal

collateral review, “the state court must have expressly relied on

the procedural bar as the basis for disposing of the case.”     Id.

     None of the state court judgments addressing the four § 2254

claims expressly indicated that the denial of relief was based on

an independent and adequate state law.    The application of the

procedural default doctrine to these claims was error.    The

judgment of the district court dismissing these claims as

procedurally barred is VACATED, and this case is REMANDED for

further proceedings.